Title: Daniel Brent to Thomas Jefferson, 23 January 1818
From: Brent, Daniel
To: Jefferson, Thomas


                    
                        Department of State,
January 23rd 1818.
                    
                    Daniel presents his very respectful Compliments to Mr Jefferson, and has the pleasure to inform him that the letter for Mr Cathalan, the Consul of the United States at Marseilles, which came enclosed in a note which he, D Bt, had the Honor of receiving from Mr Jefferson today, has just been forwarded to the Collector of the Customs at Newyork, with a particular request from this Department, that he would cause it to be transmitted by the earliest opportunity to its destination.
                